DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a compensator communicating with the inductor cap through a hollow channel” in claim 1.
 	(2) “a telemetry unit … transmitting the telemetry signals” in claims 5 and 7.
 	(3) “ground operating means for controlling power” in claims 5 and 7.
 	(4) “an upper part attached to the lower busing by means of threading connections” in claim 6 at line 3.
 	(5) “a lower part attached to the inductor cap by means of threading connections” in claim 6 at line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
(1) “a compensator” (claim 1 at line 20) is interpreted as “an elastic hollow vessel, made of oil-resistant rubber capable of withstanding action of organic solvents. It serves as a compensation container for the liquid filler flowing out of the inductor when heated up by the tip due to volumetric temperature expansion” (para.0043 of instant publication application).
(2) “a telemetry unit” (Claim 5 at lines 10-13 and Claim 7 at lines 19-22) is interpreted as “a microchip and a computer control program” (para.0059 of instant publication application).
(3) “ground operating means” (claim 5 at line 12 and Claim 7 at line 21) is interpreted as “the other microprocessor with Manchester II code” (para.0059 instant publication application).
(4) “means of threading connections” (claim 6 at line 3) is interpreted as “three screws” (para.0071 of instant publication application).
(5) “means of threading connections” (claim 6 at line 4) is interpreted as “three screws” (para.0071 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Reason for allowance
 	The closest prior art was Sokryukin et al. (US 9,839,075). The prior art show that an induction heater for melting paraffin deposits formed in borehole columns filled with borehole liquid. Sokryukin et al. teaches an induction heater (fig.1) having an inductor (3) and induction coil 8 and heating element (10) and a tip (13), and the induction heater further includes a control module (20) for controlling the operation of the induction heater. However, Sokryukin is silent in regards to the above indicated allowable subject matter. 

Examiner’s Comment
 	(1) the amendment to claims and specification overcome the specification objections and claim objections. Thus, the specification objections and claim objections have been withdrawn. 
 	(2) 112 f interpretation is maintained. 
 	(3) Claim 1 contain allowable subject matter because none of the prior art of record alone or in combination thereof shows or fairly suggests the claimed said internal cavity is filled with a liquid filler having suitable electric insulation properties, providing the inductor with a capacity to withstand pressure of the borehole liquid developed in the borehole column, and providing for enhanced heat exchange of the induction heater with environment; and wherein: any surplus of the liquid filler, formed in the internal cavity during operation of the induction heater, due to volumetric temperature expansion, flows into the compensator via the hollow channel.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIMMY CHOU/Primary Examiner, Art Unit 3761